Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2019

                                      No. 04-19-00711-CV

                                         IN RE A.G.B.

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02272
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
         On October 26, 2019, appellant’s attorney filed a motion seeking access to the record that
the trial court had ordered sealed. The motion is GRANTED. The clerk of the court is instructed
to provide a copy of the sealed record to appellant’s attorney and appellee’s attorney on CD-
ROM. All parties and their attorneys are ORDERED not to share the contents of the sealed
record with any person except to the extent necessary to prepare their respective briefs.

         In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, and (2) with a cover
letter informing the Clerk of this court that the brief references the sealed record. See TEX. R.
APP. P. 9.2(c)(3) (exception to electronic filing for documents under seal).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court